DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

Response to Amendment
In an amendment filed 05/03/2022, claim 1 has been amended.  Currently, claims 1-13 are pending.

Allowable Subject Matter
Claim 1-13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a mouse input device.
Independent claim 1 distinctly features: 							“a base; a first circuit board disposed on the base; a scroll wheel bearing, wherein the scroll wheel bearing comprises a bearing body and a protrusion connected to the bearing body, and the scroll wheel bearing is mounted to the base through the protrusion; a scroll wheel mounted to the base and rotatably connected to the scroll wheel bearing, wherein the scroll wheel comprises a scroll wheel body, the scroll wheel body comprises an opening, the bearing body is disposed in the scroll wheel through the opening such that an accommodating space is entirely by the scroll wheel and the bearing body of the scroll wheel bearing; and a light-emitting component disposed in the accommodating space, and the light-emitting component being electrically connected to the first circuit board”
The closest prior art Blandin et al. (US 20110227828 A1) teaches a mouse device as shown in paragraphs 27-42 and figure 3B, and Bohn (US 20090122012 A1) teaches a mouse device as shown in paragraph 28 and figure 4.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows specific mouse device structure configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626